DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 38, 39, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0016371 A1 (Jiang) and U.S. Patent No. 10,693,882 B2 (Gordon).
Referring to claim 32, Jiang discloses a terminal, comprising at least one processor and 
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions to: receive a touch operation on an icon of a first application (page 2, paragraph 25, page 4, paragraph 43); collect a biological feature of a user in response to the touch operation (page 4, paragraph 43); compare the collected biological feature with at least one biological feature bound to the first application, wherein each biological feature of the at least one biological feature is bound to a user account of the first application (page 4, paragraph 43, page 1, paragraph 7).  Paragraph 7 describes known ways 
Referring to claims 38 and 45, Jiang discloses instructions to display a first user interface element corresponding to the first application and a second user interface element corresponding to the first application and receive a selection input on the first user interface element, and bind a collected fingerprint to a user account of the first application (page 3, paragraphs 31, 32).  The fingerprint related information represent the user interface elements which correspond to the application that the fingerprint is collected for.  The collected fingerprint is bound to the user account of the first application.


Referring to claim 46, Jiang discloses a non-transitory computer-readable storage medium having computer-readable program code stored therein, the program code comprising instructions that, when executed by a processor of a terminal, cause the terminal to:  receive a touch operation on an icon of a first application (page 2, paragraph 25, page 4, paragraph 43, .
Claims 36, 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Gordon and U.S. Publication No. 2018/0107885 A1 (Jo).
Referring to claims 36, 43 and 50, Jiang and Gordon do not disclose collecting the 
biological feature of the user in response to the touch operation include instructions to control, in response to the touch operation, an image capture unit to capture a facial image of the user.  Jo discloses collecting the biological feature of the user in response to the touch operation through a finger touch operation that results in an image capture unit to capture a facial image of the user (page 7, paragraph 142).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Jo collecting the biological feature of the user in response to the touch operation include instructions to control, in response to the touch operation, an image capture unit to capture a facial image of the user.  Jo discloses a well-known means for capturing facial images that could be substituted into the authentication system of Jiang to obtain predictable results.
Claims 37, 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Gordon and U.S. Publication No. 2018/0089412 A1 (Kopikare).
Referring to claims 37, 44 and 51, Jiang and Gordon do not disclose instructions to collect the biological feature of the user in response to the touch operation include instructions to collect, in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application.  Kopikare discloses collecting in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application (page 13, paragraph 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kopikare instructions to collect the biological feature of the user in response to the touch operation include instructions to collect, in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application.  Kopikare discloses a well-known means for capturing fingerprint data.  Furthermore, Jiang discloses an “M” that is associated with an application and fingerprint data and used to determine authenticity (page 3, paragraph 34).  This suggests Jiang performing a touch operation on an icon and collecting the biological feature thereby providing motivation for Jiang to learn from Kopikare.
Allowable Subject Matter
Claims 33-35, 40-42 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 33, 40 and 47, Jiang does not disclose when the comparison result indicates that the collected biological feature does not match any biological feature bound to the first application, determine a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the collected biological feature does not match the first biological feature of the at least one biological feature and log in to the first application based on according to the second user account, and load information stored in a second resource directory corresponding to the second user account.
Since claims 34, 35, 41, 42, 48 and 49 depend on claims 33, 40 and 47, and include all of the limitations of these claims, claims 34, 35, 41, 42, 48 and 49 are considered allowable for the reasons in which claims 33, 40 and 47 is allowable.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach the method for collecting biological features.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 8, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143